Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jervonne Darcile Harris appeals the district court’s order denying his motion to compel the Government to file a motion for reduction of sentence pursuant to Fed. R.Crim.P. 35(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Harris, No. 4:03-cr-00100-RAJ-FBS-2 (E.D.Va. Jan. 6, 2009). We dispense with *172oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.